DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 15-18, and 20, and the species of claim 1, part (1), and claim 2, part (1), in the reply filed on 8/22/2022 is acknowledged.
Claims 12-14, 19, and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.

Specification
The disclosure is objected to because of the following informalities: 
The incorporation of sequence listing paragraph of the specification should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  See specification amendment submitted 8/21/2020.
The Brief Description of the drawings does not reference Fig. 9.  The number of the figure appears to have been inadvertently omitted.  The Brief  Description of the drawings does not reference the subparts of Figures 26A-B, 27A-B, and 31A-B.  See  pages 11 and 14-15 of the 106 page specification submitted 8/21/2020.
Paragraph [0231] on page 90 of the 106 page specification submitted 8/21/2020 discloses the sequence of an RGD peptide and an RGE control peptide.  These peptides are not referenced by appropriate SEQ ID NOS.  See 37 CFR 1.821-1.825.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 16-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 is directed to an anti-latent TGF-beta 1 antibody that binds to the same epitope as a reference antibody, wherein the reference antibody comprises CDRs recited in the claim.  Dependent claims 3-8 and 16 recite particular properties of the anti-latent TGF-beta 1 antibody.  Note that the antibodies of claim 2 are not limited to the reference antibodies and that the reference antibodies do not have all of the properties in the dependent claims.  At least for example, TBA0946 (corresponding to claim 2, part (1)) does not bind to human latent TGF-beta 1 (see claim 3).  See at least Figure 1B.  At least for example, TBA0946 was not tested with respect to plasma kallikrein and matrix metalloproteinases (see claims 7-8).  
The specification does not disclose the identity of any epitope (linear or conformational) for any of the reference antibodies recited in claim 2.  The genus of antibodies embraced by claim 2 is not adequately described.  It is not known what epitope(s) must be bound.  There is no structure/function correlation disclosed by the specification for this genus of antibodies, particularly for antibodies having all of the properties in dependent claims 3-8 and 16.  The specification does not describe representative examples to support the scope of the claims.  
The prior art recognized that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for
antibodies that bind to the same protein, epitope, or overlapping epitopes). For example,
Edwards et al. (2003, JMB 334:103-118) teaches that over 1,000 different antibodies to a single
protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and
33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the
HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well.
The instant specification does not provide an adequate written description for the genus of
antibodies embraced by the claims
The claimed antibodies are not adequately described.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that the antibody can be a human antibody.  This is confusing because the CDRs in claim 1 are from Oryctolagus cuniculus (rabbit).  Antibodies having these CDRs would not be human antibodies.  Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends upon claim 1.    The anti-latent TGF-beta 1 antibody TBA0946 has the property recited in claim 9.  Antibodies TBA0947 and TBA1172 (corresponding to claim 2, parts (2) and (3)) do not.  They partially inhibited integrin-mediated TGF-beta 1 action in mouse PBMC.  These portions of claim 1 would be excluded by claim 9.  See at least Figure 7 and Example 5, part 7, on pages 79-80 of the specification.  TBA0946 has the CDRs recited in claim 1, part (1).  The specification implies that all antibodies having the CDRs of TBA0946 would have this property.  As such, claim 9 would not further limit the subject matter of claim 1 (with respect to the elected antibody).  Applicant is advised if this is not the case, then the specification does not delineate the structure of the antibodies with the recited CDRs that have the property as compared to the structure of the antibodies with the recited CDRs that do not have the property.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The elected anti-latent TGF-beta 1 antibody of claim 1, part (1), is free of the prior art.  The prior art of record does not disclose or suggest an antibody with the recited CDRs.  Applicant should amend claim 1 to be directed to only the elected antibody.  Applicant is not entitled to consideration of the antibodies of claim 1, parts (2) and (3).  There is no generic claim and these antibodies do not require all of the limitations of the elected antibody.  They do not share a common structure with the elected antibody.
Claim 1 could be amended to recite:

An anti-latent TGF-beta 1 antibody, which comprises:
HVR-H1, HVR-H2 and HVR-H3 comprising the amino acid sequences of SEQ ID NOs: 5, 6, 7, respectively, and HVR-L1, HVR-L2 and HVR-L3 comprising the amino acid sequences of SEQ ID NOs: 8, 9, 10, respectively.
This would place claims 1, 11, and 15 in condition for allowance.  Claims 1, 11, and 15 are objected to in their present form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa